Exhibit 10.4
 
MASTER AGREEMENT
 
This Master Agreement, effective as of December 15, 2010 (the “Effective Date”),
is entered by and between Oxygen Biotherapeutics, Inc., with its principal place
of business at 2530 Meridian Parkway, Suite 3078, Durham, NC  27713 (“OBI”) and
Dermacyte Switzerland Ltd. with a place of business located at EtzelbIickstrasse
I, 8834 Schindellegi, Switzerland (“Company”).
 
WHEREAS, OBI is the owner of certain cosmetic products that it wishes to sell in
Europe; and
 
WHEREAS, Company desires to become the exclusive distributor of the OBI cosmetic
products in Europe;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto agree as follows:
 
1.  
DEFINITIONS.

 
(a)  
“CIF” stands for Cost Insurance Freight and means cargo insurance and delivery
of goods to the named port of destination is responsibility of OBI, whether by
ocean or air freight.

 
(b)  
“DDU” stands for Delivery Duty Unpaid and means Company is responsible for the
import customs clearance and payment of customs duties and taxes.  OBI delivers
the products to a specified location un-cleared for import, be it a port or
terminal. Company is then responsible for freight and all costs from that
location to theirs.

 
(c)  
"Deliverables" means the number of units of Product and other terms described in
a Purchase Request

 
(d)  
 “Government Authority" means any governmental authority or court, tribunal,
agency, department, commission, arbitrator, board, bureau, or instrumentality of
the United States of America or any other country or territory, or domestic or
foreign state, prefecture, province, commonwealth, city, county, municipality,
territory, protectorate or possession.

 
(e)  
"Law" means all laws, statutes, ordinances, codes, regulations, and other
pronouncements having the effect of law of any Government Authority.

 
(f)  
“Product” means OBIs proprietary cosmetic products, marketed under the
trademarked name Dermacyte®, and any White Label derivatives thereof.

 
 
1

--------------------------------------------------------------------------------

 
 
(g)  
"Purchase Request" means an agreement signed by both parties, describing the
Deliverables, including all fees involved, and stating that the agreement is a
Purchase Request issued under and a part of this Agreement.  A sample Purchase
Request is attached hereto as Exhibit A.

 
(h)  
“SEC” means the United States Securities and Exchange Commission.

 
(i)  
“SIX” means the Swiss Exchange.

 
(j)  
“Territory” means the geographical regions which Company has been granted the
exclusive right under this Agreement for direct marketing of the Dermacyte
cosmetic brand.

 
(k)  
“White Label” means any OBI Dermacyte® Product packaged and marketed under a
name other than Dermacyte®.

 
2.  
OWNERSHIP, TITLE AND RISK OF LOSS.
 
Ownership of, title to, and risk of loss for the Deliverables passes to Company
upon OBI's delivery of the Deliverables via a nationally reputable carrier to a
port in Europe, to be mutually agreed upon between the parties.  Delivery is CIF
DDU Europe.

 
3.  
INVOICES AND TAXES.

 
(a)  
All Deliverables will be deemed accepted upon receipt unless Company notifies
OBI of any non-conformity, in accordance with the section on Non-Conformity
contained herein.

 
(b)  
Company agrees to pay for all Deliverables as follows:

 
i.  
Thirty-three percent (33%) in advance of shipment, such payment to be made at
the time of the Purchase Request submission via wire transfer.

 
ii.  
Balance due within thirty (30) days of delivery of Product, in accordance with
Section 2 above.

 
(c)  
To the extent that the transactions under this Agreement are subject to any
sales, use, value added or any other taxes, payment of these taxes, if any, is
Company's responsibility.

 
(d)  
The parties are individually liable for any and all taxes on any and all income
it receives under this Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
4.  
NON-CONFORMITY

 
(a)  
In the event that a shipment of Product fails to conform to Purchase Request or
to meet any warranty hereunder, Company shall notify OBI within ten (10) days of
receipt of Product.  Notification of non-conformity must (1) be in writing, and
(2) contain specific details regarding the nature of the defects, and (3)
specify the number of units affected.  Upon receipt of such notice, OBI shall
advise Company on whether to return such Products to OBI or store them pending
instructions from OBI as to their disposal.  Issuance of the notice of
non-conformity shall be deemed a rejection of that portion of the shipment which
was non-conforming and payments made in advance of rejected Product shall be
credited to the next Purchase Request or replacement Product will be immediately
shipped, at OBIs sole discretion.

 
(b)  
OBI is responsible for all storage and shipping costs of rejected Product.

 
5.  
MINIMUM QUANTITY
 
During the term of this Agreement, Company shall purchase Product as follows:

 
(a)  
One thousand (1,000) units, purchased by OKAL Consulting Ltd prior to this
Agreement shall be credited against the minimum quantities due hereunder; and

 
(b)  
Ten thousand units (10,000) on or before June 30, 2011; and

 
(c)  
Twenty-nine thousand (29,000) units on or before December 31, 2011, for an
aggregate minimum purchase requirement of forty thousand (40,000) units.

 
(d)  
Upon the purchase of sixty thousand (60,000) units on or before December 31,
2011, Company shall be granted a thirty (30) day option to add South America as
a Territory under the same terms and conditions (“Option”).  This Option is
non-exclusive until the triggering volume is achieved.

 
(e)  
After December 31, 2011, an annual growth rate of ten percent (10%) in units (on
a calculation basis of 40,000 units) is required.

 
6.  
PRICING

 
(a)  
Company will receive the Product at a mutually agreed price, and sell the
product at a mutually agreed retail price.  The price schedule will be reviewed
and negotiated at least once per year, and each price schedule shall be
automatically incorporated herein as Attachment 4 with no requirement to amend
this  Agreement.

 
(b)  
Pricing will be determined on a mutual basis. OBI requires a margin of between
100% and 200% of its costs, preferably the latter.

 
(c)  
Volume based discounts may be applied as mutually agreed upon by the parties.

 
(d)  
Company and OBI will work together to develop retail pricing strategy for
Product within Territory.

 
 
3

--------------------------------------------------------------------------------

 
 
7.  
MARKETING

 
(a)  
Company is hereby granted the exclusive right to market Product in the Territory
of Europe.  For purposes of this Agreement, Europe shall include all counties in
the European Union, plus Russia and Switzerland.

 
(b)  
OBI will register the cosmetics for use in the Territory of Europe.

 
(c)  
Company will be responsible for all marketing and advertising costs incurred for
disseminating Product information in the Territory. All marketing material
carrying the Dermacyte® name is to be submitted to OBI for approval at least
thirty (30) days prior to use, which approval shall not be reasonably withheld.

 
(d)  
OBI will translate all existing OBI marketing material into German, French, and
Spanish and provide such translations to Company.

 
(e)  
OBI will provide packaging inserts as required by Company in German, French, and
Spanish.

 
(f)  
The parties entered into a Binding Letter of Intent (“LOI”), dated November 9,
2010, attached hereto as Attachment 1 and incorporated herein by reference. The
LOI granted Company the right to use the Dermacyte® name for the purposes of
establishing the Company.  The rights to use of the name shall remain in effect
during the Term of this Agreement, including any extensions thereto.

 
(g)  
OBI shall have the right to market White Label.  Such White Labeled Products
will be a formulation which contains no more than ten percent (10%)
concentration of what OBI at that time is using as the proprietary
perfluorocarbon in cosmetics, i.e. either perfluoro-tert-butylcyclohexane
(“FtBu”), or perfluore-n-butylhexane (FnBu).

 
(h)  
Upon mutual agreement and approval, such approval not to be unreasonably
withheld, Company may purchase Product without packaging and is hereby
authorized to create and use their own Product packaging, at Company’s sole
expense.  Notwithstanding the foregoing, all packaging must be submitted to OBI
for written approval prior to use. OBI will provide the required assistance and
guidance as to packaging text. If requested by Company, OBI will provide the
text for packaging inserts.

 
(i)  
Company will be granted links to all OBI Product related websites.

 
(j)  
Company is authorized to create and maintain a website for the purpose of
marketing Product within the Territory.  OBI will provide Company with website
frames and assistance as needed in developing Company website.   Notwithstanding
the foregoing, all website content must be submitted to OBI for review and
approval prior to publishing.  All content on the Company website shall maintain
the same format and design as the OBI website, whose domain name is
www.buydermacyte.com.  Any upgrade to the OBI website shall require a similar
upgrade to the Company website.  OBI will be responsible for providing Company
with notifications of upgrades to the OBI website.

 
 
4

--------------------------------------------------------------------------------

 
 
(k)  
OBI agrees to route all website access from the Territory to Company website.

 
(l)  
Both parties will collaborate on developing new marketing insight and
guidelines, gathering market intelligence, and using such information for future
product development.

 
8.  
WARRANTIES.

 
(a)  
Mutual Warranties. Each party represents, warrants and covenants to the other
that:

 
i.  
General. It: (a) is a company duly organized and validly existing and in good
standing under the Laws of its jurisdiction of organization; (b) is qualified or
licensed to do business and in good standing in every jurisdiction where
qualification or licensing is required; and (c) has the corporate power and
authority to negotiate, execute, deliver and perform its obligations under this
Agreement.

 
ii.  
Law Compliance. It complies with all applicable Laws, including those of the SEC
and SIX.

 
(b)  
Warranties by OBI. OBI represents, warrants and covenants to Company that:

 
i.  
Warranty Length. For a period of thirty (30) days after receipt, the
Deliverables conform to the requirements of this Agreement, are free from any
defect in material and workmanship, and are free of all liens, claims, and
encumbrances of any kind.

 
ii.  
Infringement. As of the Effective Date, the Deliverables do not violate any
patent, trade secret, or other intellectual property or proprietary rights of
any third.

 
iii.  
No Litigation. There is no actual or threatened litigation: (a) that affects its
ability to comply with this Agreement, or (b) concerning the Deliverables.

 
iv.  
Availability.  OBI will have sufficient Product available to fill all Purchase
Requests in the quantities stated in Section 5 above within ten (10) weeks of
receipt of Purchase Request. The parties mutually agree that they will institute
a supply chain planning process to make sure capacities exceeding 10,000 units
per quarter can be supplied, if needed. Orders in excess of the Minimum
Quantities per quarter shall be provided within a timeframe to be mutually
agreed to by the parties.

 
 
5

--------------------------------------------------------------------------------

 
 
(c)  
Disclaimer. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, OBI AND COMPANY EACH
MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OR COVENANTS OF ANY KIND,
EITHER EXPRESSED OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 
9.  
LIMITATION OF LIABILITY.
 
THIS LIMITATION OF LIABILITY PROVISION APPLIES IN THE AGGREGATE AND NOT ON A PER
CLAIM BASIS, WHETHER ANY DAMAGES ARE CHARACTERIZED IN TORT, NEGLIGENCE,
CONTRACT, OR OTHER THEORY OF LIABILITY, REGARDLESS OF WHETHER A PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF OR COULD HAVE FORESEEN ANY DAMAGES, AND
IRRESPECTIVE OF ANY FAILURE OF ESSENTIAL PURPOSE OF A LIMITED REMEDY. THIS
LIMITATION OF LIABILITY PROVISION DOES NOT LIMIT A PARTY'S LIABILITY FOR GROSS
NEGLIGENCE, INDEMNIFICATION OBLIGATIONS, BREACH OF CONFIDENTIALITY REQUIREMENTS,
INTENTIONAL MISCONDUCT, INTENTIONAL TORTS AND INTENTIONAL VIOLATIONS OF LAW.
NEITHER PARTY IS LIABLE TO THE OTHER OR ANY THIRD PARTY UNDER THIS AGREEMENT FOR
ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL DAMAGES
ARISING OUT OF, OR RESULTING FROM, THIS AGREEMENT. EACH PARTY'S LIABILITY SHALL
NOT EXCEED THE AMOUNTS PAID UNDER THIS AGREEMENT IN THE ONE (1) YEAR PERIOD
PRIOR TO THE DATE THE CLAIM AROSE.

 
10.  
INDEMNIFICATION.
 
The term "Claim" means any claim, suit or action by any third party, and the
term "Losses" means any damages awarded and fines assessed in any Claim by a
court of competent jurisdiction, or pursuant to an arbitration proceeding, any
amounts due under a Claim settlement, and any other costs or expenses incurred
in complying with any injunctive or equitable relief or any settlement
requirements.

 
(a)  
Party Indemnification.

 
i.  
Indemnification by OBI. Upon receipt of notice from Company requesting OBI to do
so, OBI agrees to indemnify, defend, and hold harmless Company and its
affiliates, subsidiaries, shareholders, members, directors, officers, employees,
agents, and parents, from and against any Claim, and any associated Losses to
the extent caused by violation of any patent, copyright, trademark, trade
secret, or other intellectual property or proprietary right due to OBI providing
the Deliverables (except to the extent a Claim is caused by Company's internally
created specifications).

 
 
6

--------------------------------------------------------------------------------

 
 
ii.  
Indemnification by Company. Upon receipt of notice from OBI requesting Company
to do so, Company agrees to indemnify, defend, and hold harmless OBI and its
affiliates, subsidiaries, shareholders, members, directors, officers, employees,
agents, and parents, from and against any Claim, and any associated Losses to
the extent caused by violation of any patent, copyright, trademark, trade
secret, or other intellectual property or proprietary right to the extent caused
by Company's internally created specifications or Company's use of the
Deliverables.

 
(b)  
Indemnification Procedures. The term "indemnifying party" means the party
assuming indemnification obligations under this Agreement, and the term
"indemnified party" means all parties, including any third parties, which the
indemnifying party agrees to indemnify under this Agreement.

 
i. 
Notice. The indemnified party must give the indemnifying party prompt written
notice of a Claim.  When the indemnifying party receives notice of a Claim from
an indemnified party, the indemnifying party agrees, at its sole cost and
expense, to assume the defense of the Claim by representatives chosen by the
indemnifying party. The indemnified party may participate in the defense of the
Claim and employ counsel at its own expense to assist in the defense of the
Claim, subject to the indemnifying party retaining final authority and control
over the conduct of the defense.

 
ii.  
Conduct of Defense. The indemnifying party's defense attorneys must be
reasonably experienced and qualified in the areas of litigation applicable to
the defense. The indemnifying party has the right to assert any defenses, causes
of action or counterclaims arising from the subject of the Claim available to
the indemnified party and also has the right to settle the Claim, subject to the
indemnified party's prior written consent to the extent the settlement affects
the rights or obligations of the indemnified party. The indemnified party agrees
to provide the indemnifying party with reasonable assistance, as may be
reasonably requested by the indemnifying party in connection with any defense,
including, without limitation, providing the indemnifying party with
information, documents, records and reasonable access to the indemnified party
as the indemnifying party reasonably deems necessary.

 
 
7

--------------------------------------------------------------------------------

 
 
11.  
INSURANCE
 
The parties shall maintain insurance in such amounts and types as are required
to meet their obligations under this Agreement, including but not limited to,
Product Liability Insurance.

 
12.  
TERM AND TERMINATION.

 
(a)  
Term. The term of this Agreement (together with any renewals, the "Term") begins
on the Effective Date and expires five (5) years later. Any renewal term shall
be mutually agreed to by the parties in writing twelve months before expiration
of the agreement.

 
(b)  
Survival. The following captioned sections survive any termination, expiration
or non-renewal of this Agreement: "Disclaimer", "Limitation of Liability",
"Indemnification", "Survival" and "General", as well as any other provisions
expressly stating that they are perpetual or survive this Agreement.

 
(c)  
Termination for Insolvency. If either party is adjudged insolvent or bankrupt,
or upon the institution of any proceedings by it seeking relief, reorganization
or arrangement under any Laws relating to insolvency, or if an involuntary
petition in bankruptcy is filed against a party and the petition is not
discharged within sixty (60) days after filing, or upon any assignment for the
benefit of a party's creditors, or upon the appointment of a receiver,
liquidator or trustee of any of a party's assets, or upon the liquidation,
dissolution or winding up of its business (each, an "Event of Bankruptcy"), then
the party affected by any Event of Bankruptcy must immediately give notice of
the Event of Bankruptcy to the other party, and the other party may terminate
this Agreement by notice to the affected party.

 
(d)  
Termination for Breach. If either party breaches any provision contained in this
Agreement, and the breach is not cured within thirty (30) days after the
breaching party receives notice of the breach from the non-breaching party, the
non-breaching party may then deliver a second notice to the breaching party
immediately terminating this Agreement. Failure to purchase the minimum
quantities in the stated timeframes or to pay for Product when due shall be
deemed a material breach.  If two or more breaches occur within a twelve month
rolling period, OBI shall have the right, at its sole discretion, to terminate
the

 
13.  
FORCE MAJEURE.
 
Any failure or delay by a party in the performance of its obligations under this
Agreement is not a default or breach of the Agreement or a ground for
termination under this Agreement to the extent the failure or delay is due to
elements of nature or acts of God, acts of war, terrorism, riots, revolutions,
or strikes or other factor beyond the reasonable control of a party (each, a
"Force Majeure Event"). The party failing or delaying due to a Force Majeure
Event agrees to give notice to the other party which describes the Force Majeure
Event and includes a good faith estimate as to the impact of the Force Majeure
Event upon its responsibilities under this Agreement, including, but not limited
to, any scheduling changes. However, should any failure to perform or delay in
performance due to a Force Majeure Event last longer than thirty (30) days, or
should three (3) Force Majeure Events apply to the performance of a party during
any calendar year, the party not subject to the Force Majeure Event may
terminate this Agreement by notice to the party subject to the Force Majeure
Event.

 
 
8

--------------------------------------------------------------------------------

 
 
14.  
CONFIDENTIALITY

 
(a)  
The parties have entered into a Confidential Disclosure Agreement, dated
September 2, 2010 (“CDA”) which is attached hereto as Attachment 2 and
incorporated herein by reference.  The Term of the CDA is hereby amended to
remain in effect for the longer of (a) three years from the Effective Date or
(b) until termination of this Master Agreement.  All other terms and conditions
remain in full force and effect.

 
(b)  
Company has entered into a Regulation FD Confidentiality and Trading Agreement
dated November 9, 2010, which is attached hereto as Attachment 3 and
incorporated herein by reference (“Reg FD CDA”), which shall remain in effect
during the course of this Master Agreement.  Company assumes full responsibility
for ensuring that any affiliates, consultants or other third party providers,
where required by laws governing insider trading, are bound by an agreement
containing terms at least those as stringent as those contained in the Reg FD
CDA,

 
(c)  
Each Party shall maintain the confidentiality of this Agreement and all
provisions of this Agreement and, without the prior consent of the other Party,
no Party shall make any press release or other public announcement of or
otherwise disclose this Agreement or any of its provisions to any third party
(a) other than to its directors, officers and employees and attorneys,
accountants, investment bankers and other professional advisers whose duties
reasonably require to maintain the confidentiality of this Agreement and (b)
except for such disclosures as may be required by applicable law or by
regulation, in which case the disclosing Party shall provide the other Party
with prompt advance notice of such disclosure so that the other Party has the
opportunity if it so desires to seek a protective order or other appropriate
remedy.

 
(d)  
The Parties acknowledge that this Agreement constitutes a material agreement for
OBI and as such is subject to disclosure under the rules of the SEC and that
such disclosure does not violate any provisions of confidentiality contained
herein.

 
 
9

--------------------------------------------------------------------------------

 

15.  
GENERAL.

 
(a)  
Entire Agreement and Amendments. This Agreement is the entire agreement between
the parties and supersedes all earlier and simultaneous agreements regarding the
subject matter, including, without limitation, any invoices, business forms,
purchase orders, proposals or quotations. This Agreement may be amended only in
a written document, signed by both parties.

 
(b)  
Audits.  OBI shall have the right audit Company for compliance and to check
references of all key employees.

 
(c)  
Independent Contractors, Third Party Beneficiaries, and Subcontractors. The
parties acknowledge that they are independent contractors under this Agreement,
and except if expressly stated otherwise, none of the parties, nor any of their
employees or agents, has the power or authority to bind or obligate another
party. Except if expressly stated, no third party is a beneficiary of this
Agreement. OBI may not subcontract any obligation under this Agreement without
Company's prior written consent. Company can subcontract without OBI's consent.
Each party is responsible for its subcontractors' compliance with and breach of
this Agreement as if the subcontractors' acts and omissions were the party's
own.

 
(d)  
Governing Law and Forum. All claims regarding this Agreement are governed by and
construed in accordance with the Laws of North Carolina applicable to contracts
wholly made and performed in such jurisdiction, except for any choice or
conflict of Law principles, and must be litigated in North Carolina, regardless
of the inconvenience of the forum, except that a party may seek temporary
injunctive relief in any venue of its choosing. The parties acknowledge and
agree that the United Nations Convention on Contracts for the International Sale
of Goods is specifically excluded from application to this Agreement.

 
(e)  
Assignment. This Agreement binds and inures to the benefit of the parties'
successors and assigns.  This Agreement is not assignable, delegable,
sublicenseable or otherwise transferable by any party in whole or in part
without the prior written consent of the other party (or parties). Any transfer,
assignment, delegation or sublicense by a party without such prior written
consent is invalid. However, any party may assign this Agreement to a third
party purchasing: (a) majority control of the party's equity shares; or (b) all
or substantially all of either (i) a party's assets or (ii) the assets of the
party's relevant business unit under this Agreement.

 
(f)  
No Waivers, Cumulative Remedies. A party's failure to insist upon strict
performance of any provision of this Agreement is not a waiver of any of its
rights under this Agreement. Except if expressly stated otherwise, all remedies
under this Agreement, at Law or in equity, are cumulative and nonexclusive.
Severability. If any portion of this Agreement is held to be unenforceable, the
unenforceable portion must be construed as nearly as possible to reflect the
original intent of the parties, the remaining portions remain in full force and
effect, and the unenforceable portion remains enforceable in all other contexts
and jurisdictions.

 
(g)  
Notices. All notices, including notices of address changes, under this Agreement
must be sent by registered or certified mail or by overnight commercial delivery
to the address set forth in this Agreement by each party.

 
(h)  
Captions and Plural Terms. All captions are for purposes of convenience only and
are not to be used in interpretation or enforcement of this Agreement. Terms
defined in the singular have the same meaning in the plural and vice versa.

 
[SIGNATURES ON FOLLOWING PAGE]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties execute this Agreement as of the Effective Date.
Each person who signs this Agreement below represents that such person is fully
authorized to sign this Agreement on behalf of the applicable party.
 

  OXYGEN BIOTHERAPEUTICS, INC.          
 
By:
/s/ Chris J. Stern     Print Name:   Chris J. Stern     Title: Chairman & CEO  


 

  DERMACYTE SWITZERLAND LTD          
 
By:
/s/      Print Name:       Title:    



 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SAMPLE PURCHASE REQUEST
 
 
 

 
 
 
12

--------------------------------------------------------------------------------

 

Purchase Request # _
Under
Master  Agreement
 
This Purchase Request is made as of this __ day of ____, ____ (the “Effective
Date”), under the terms and conditions established in the Master Agreement,
dated _________ (the "MA”) between Oxygen Biotherapeutics, Inc (“OBI”) and
Dermacyte Switzerland Ltd.  (“Company”).
 
The parties hereby agree as follows:
 
1. Incorporation by Reference
 
Pursuant to Article 1(d) of the MA, this Purchase Request and all Exhibits
attached hereto, including any amendments thereto, are incorporated into the
MA.  Both Parties acknowledge they have read and understood the MSA and hereby
affirm that the terms and conditions of the MA shall govern this Purchase
Request and all Exhibits attached thereto.
 
2.  Deliverables
 
Product:
 
Quantity:
 
Delivery Date:
 
Special Instructions:
 
Total Amount Due to OBI:
 
Payment Wire Transfer#:
 



3.  Shipping Instructions
 
Shipping Address:      _________________________


Billing Address:           _________________________


 

 
DERMACYTE SWITZERLAND LTD
   
Signature:
   
Name:
   
Title:
   
Date:
 

 
 
13

--------------------------------------------------------------------------------

 

ATTACHMENT 1 – Binding Letter of Intent
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 

ATTACHMENT 2 – Confidential Disclosure Agreement
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 

ATTACHMENT 3 – Regulation FD Confidentiality and Trading Agreement
 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 

ATTACHMENT 4 – Pricing Schedule
 


 


 
 
 
 
 
17
 
 